 


113 HR 351 IH: Protecting Seniors’ Access to Medicare Act of 2013 
U.S. House of Representatives
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 351 
IN THE HOUSE OF REPRESENTATIVES 
 
January 23, 2013 
Mr. Roe of Tennessee (for himself, Ms. Schwartz, Mr. Benishek, Mr. Bilirakis, Mr. Bishop of New York, Mr. Bishop of Utah, Mrs. Black, Mrs. Blackburn, Mr. Boustany, Mr. Buchanan, Mr. Bucshon, Mr. Burgess, Mrs. Capito, Mr. Cassidy, Mr. Chabot, Mrs. Christensen, Mr. Courtney, Mr. Cramer, Mr. Culberson, Mr. Daines, Mr. Denham, Mr. Dent, Mr. DesJarlais, Mr. Duncan of Tennessee, Mr. Fincher, Mr. Fitzpatrick, Mr. Fleming, Mr. Franks of Arizona, Mr. Gerlach, Mr. Gibbs, Mr. Gingrey of Georgia, Mr. Gosar, Mr. Gowdy, Mr. Griffin of Arkansas, Mr. Griffith of Virginia, Mr. Guthrie, Mr. Hanna, Mr. Harper, Mr. Harris, Mrs. Hartzler, Mr. Heck of Nevada, Mr. Huelskamp, Mr. Johnson of Ohio, Mr. Jones, Mr. Lamborn, Mr. Lance, Mr. Latham, Ms. Linda T. Sánchez of California, Mr. Long, Mr. Luetkemeyer, Mr. Matheson, Mr. McKinley, Mr. Meehan, Mr. Miller of Florida, Mr. Mulvaney, Mr. Murphy of Pennsylvania, Mr. Nugent, Mr. Olson, Mr. Palazzo, Mr. Pearce, Mr. Petri, Mr. Poe of Texas, Mr. Pompeo, Mr. Posey, Mr. Price of Georgia, Mr. Reed, Mrs. Roby, Mr. Rogers of Michigan, Mr. Rokita, Mr. Roskam, Mr. Schock, Mr. Shimkus, Mr. Simpson, Mr. Smith of Texas, Mr. Thompson of Pennsylvania, Mr. Thornberry, Mr. Tiberi, Mr. Walberg, Mr. Walden, Mr. Webster of Florida, Mr. Wenstrup, Mr. Westmoreland, Mr. Wilson of South Carolina, Mr. Womack, and Mr. Young of Florida) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To repeal the provisions of the Patient Protection and Affordable Care Act providing for the Independent Payment Advisory Board. 
 
 
1.Short titleThis Act may be cited as the Protecting Seniors’ Access to Medicare Act of 2013 . 
2.Repeal of the Independent Payment Advisory BoardEffective as of the enactment of the Patient Protection and Affordable Care Act (Public Law 111–148), sections 3403 and 10320 of such Act (including the amendments made by such sections) are repealed, and any provision of law amended by such sections is hereby restored as if such sections had not been enacted into law. 
 
